Citation Nr: 0528334	
Decision Date: 10/21/05    Archive Date: 11/01/05

DOCKET NO.  99-04 930	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for occlusive peripheral 
vascular disease.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. L. Wright, Counsel



INTRODUCTION

The veteran had active service from January 1977 to April 
1980.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  In this decision, the RO denied 
entitlement to service connection for occlusive peripheral 
vascular disease.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In her substantive appeal submitted in February 1999, the 
veteran requested a hearing before a Veterans Law Judge (VLJ) 
from the Board.  This hearing was scheduled at the RO in 
August 2003.  Notations in the claims file indicate that the 
veteran reported for this hearing.  Unfortunately, the 
hearing tapes are either missing or inaudible and a 
transcript of this hearing is unobtainable.  The veteran was 
informed of this circumstance by letter issued in September 
2005.  In October 2005, she requested that another hearing 
before a traveling VLJ be scheduled at the RO.  See 38 C.F.R. 
§§ 20.700, 20.703, 20.704 (2005).

Therefore, in order to ensure that the appellant's due 
process rights, this case is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC, for the 
following:

The RO should schedule the appellant for 
a hearing before a VLJ from the Board.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until notified by the RO.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 

